Exhibit 10.1

HIGHLY CONFIDENTIAL

FOR SETTLEMENT PURPOSES ONLY

SETTLEMENT TERM SHEET FOR SPECIALTY PRODUCTS HOLDING CORP., BONDEX
INTERNATIONAL, INC., AND REPUBLIC POWDERED METALS, INC.

 

  A. Preliminary Statement

1. This Settlement Term Sheet for Specialty Products Holding Corp., Bondex
International, Inc., and Republic Powdered Metals, Inc. (the “Term Sheet”) is
executed by and among (a) Specialty Products Holding Corp. (“SPHC”) and Bondex
International, Inc. (“Bondex” and together with SPHC, the “Debtors”);
(b) Republic Powdered Metals, Inc. (“Republic”), (c) the Asbestos Claimants’
Committee appointed in the Debtors’ bankruptcy cases, both in its capacity as
the official asbestos claimants’ committee in such cases and in its capacity as
the ad hoc asbestos claimants’ committee selected for the purpose of negotiating
a pre-packaged or pre-negotiated plan of reorganization for Republic (in both
capacities, the “Committee”), and counsel for each member of the Committee both
in the capacity as counsel for members of the official asbestos claimants’
committee in the Debtors’ bankruptcy cases and as counsel for the members of the
ad hoc asbestos claimants’ committee with respect to Republic (in both
capacities, each a “Committee Member’s Counsel” and, collectively, the
“Committee Members’ Counsel”); (d) Eric Green, both in his capacity as the
Future Claimants’ Representative appointed in the Debtors’ bankruptcy cases and
in his capacity as the future claimants’ representative selected by Republic and
the Committee for the purpose of negotiating a pre-packaged or pre-negotiated
plan of reorganization for Republic (in both capacities, the “FCR”), and (e) RPM
International Inc. (“RPMI” and, collectively with the Debtors, Republic, the
Committee and the Committee Members’ Counsel, and the FCR, the “Parties”).

2. This Term Sheet sets forth the essential terms on which the Parties have
agreed to settle the liability of the Debtors and Republic for Asbestos Personal
Injury Claims (as such term is defined below).

3. The implementation of the settlement set forth in this Term Sheet is subject
to (a) the negotiation and execution of definitive documentation in the form of
a consolidated plan of reorganization and related documents for the Debtors and
Republic (the “Plan”), (b) the filing of a chapter 11 bankruptcy case by
Republic in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), (c) the entry by the Bankruptcy Court, the United States
District Court for the District of Delaware (the “District Court”), or the
Bankruptcy Court and District Court acting jointly of an order confirming the
Plan (the “Confirmation Order”), and (d) in the event the Confirmation Order is
entered only by the Bankruptcy Court, the entry of a separate order by the
District Court affirming the Confirmation Order.

 

  B. Funding of Personal Injury Trust

1. On the effective date (“Effective Date”) of the Plan, which will occur as
soon as reasonably practicable after the entry of the Confirmation Order or, in
the



--------------------------------------------------------------------------------

event the Confirmation Order is entered only by the Bankruptcy Court, the entry
of a separate order by the District Court affirming the Confirmation Order, the
Debtors1, Republic, and RPMI will make or cause to be made a $447.5 million cash
payment to a qualified settlement trust (the “Trust”) created for the
compensation of holders of Asbestos Personal Injury Claims.

2. On the Effective Date, the Debtors, Republic, and RPMI, as co-obligors, will
issue to the Trust one or more promissory notes in the aggregate principal
amount of $347.5 million (the “Note”)2. The Note will (a) bear no interest,
(b) mature on the fourth anniversary of the Effective Date, (c) be secured by a
pledge of 100 percent of the equity of the Debtors and Republic (the “Equity
Pledge”), and (d) provide for the following scheduled principal payments to the
Trust, in each case, payable in the form of cash, shares of common stock of RPMI
or a combination thereof:

a) on or before the second anniversary of the Effective Date, $102.5 million;

b) on or before the third anniversary of the Effective Date, $120 million; and

c) on or before the fourth anniversary of the Effective Date, $125 million.

3. The determination of whether to make any payment under the Note in cash,
shares of common stock of RPMI or a combination thereof shall be made by RPMI in
its sole discretion. For purposes of any contribution, the per share value of
any shares of common stock of RPMI contributed to the Trust shall be
conclusively deemed to equal the average last reported sale price of a share of
RPMI common stock on the New York Stock Exchange for a period of 30 consecutive
trading days ending five trading days prior to the date that such contribution
is made (the “Reference Price”). Pursuant to a registration rights agreement
containing customary terms, including without limitation customary black-out
periods (all such terms must be reasonably acceptable to the Parties), upon the
issuance of any shares of RPMI common stock to the Trust, RPMI, at its expense,
shall as promptly as practicable thereafter prepare, file and cause to be
effective a shelf registration statement under the Securities Act of 1933 (the
“Securities Act”) covering the resale of such shares by the Trust. The Trust

 

 

1  Bondex may be merged into SPHC on the Effective Date, but no other mergers or
acquisitions involving SPHC, Bondex or Republic shall be implemented prior to
the Effective Date without the written consent of the Committee and the FCR,
which consent shall not be unreasonably withheld.

2 

The Note will provide that it will be equally and ratably secured with any
subsequent secured indebtedness of RPMI, excluding any refinancing of existing
secured debt of RPMI up to the same amount, secured debt incurred in respect of
subsequent acquisitions, purchase money mortgages, and credit facilities secured
by working capital.

 

-2-



--------------------------------------------------------------------------------

agrees to dispose of all such shares only at such times, in such amounts, in
such a manner and through such brokers, dealers, underwriters or other
intermediaries as RPMI may designate, in its sole discretion. RPMI agrees that
it will use commercially reasonable efforts to facilitate the orderly
disposition of such shares, at its expense, within 120 days of the later of the
date of their issuance or the effective date of the registration statement. In
the event that the cumulative aggregate proceeds received for all shares issued
to the Trust with respect to any payment under the Note, after payment of all
associated underwriting fees and costs associated with the sale of the stock
(the “Net Proceeds”) shall be less than the amount determined by multiplying the
total number of shares issued to the Trust by the Reference Price (the
“Reference Proceeds”), RPMI shall promptly make a cash payment to the Trust in
an amount equal to the excess of the Reference Proceeds over the Net Proceeds.
In the event that the Net Proceeds exceed the Reference Proceeds, the amount by
which the Net Proceeds exceed the Reference Proceeds shall be credited against
the next installment payment due under the Note, provided that if there is no
subsequent installment payment, the Trust shall promptly make a cash payment to
RPMI in the amount by which the Net Proceeds exceed the Reference Proceeds. In
the event that RPMI is unable to sell the stock contributed to the Trust within
the above-referenced 120-day period, but in any event no later than 150 days
from the date of issuance, the Trust shall thereafter have, during the five day
period following the earlier of the expiration of such 120-day period or 150
days from issuance, the right, by written notice to RPMI, to put any unsold
shares back to RPMI at a price equal to the remaining balance of the Reference
Proceeds. Such amount shall be paid to the Trust within 10 days of receipt of
the written notice.

4. The failure by the Debtors, Republic, and RPMI to make any of the scheduled
payments described in Section B.2 above when due shall constitute a default
under the Note (“Payment Default”). If a Payment Default is not remedied within
30 days after the Debtors, Republic, and RPMI have received written notice of
such Payment Default from the Trust, such Payment Default shall constitute an
event of default under the Note (“Payment Event of Default”). Upon the
occurrence of a Payment Event of Default, the Trust may, upon written notice to
the Debtors, Republic, and RPMI, accelerate all scheduled payments under the
Note that are then unpaid. Upon acceleration, the Trust’s remedies shall be
(a) execution and collection on a confession of judgment to be provided in
connection with the Note, which judgment shall include reimbursement of the
reasonable attorneys’ fees and costs incurred by the Trust in collecting the
amount owed under the Note and (b) foreclosure on the Equity Pledge3. During any
period in which a Payment Default has occurred and is continuing (but has not
yet

 

 

3 

Neither a Payment Default nor a Payment Event of Default shall provide a basis
for the Trust to contend that a material breach of the Plan has occurred and/or
that any Protected Party, including RPMI, is no longer entitled to any of the
protections provided to such Protected Party pursuant to the Plan, including
without limitation the protections of the channeling injunction under section
524(g) of the Bankruptcy Code, the related indemnification by the Trust, and the
settlement of the estate claims.

 

-3-



--------------------------------------------------------------------------------

resulted in a Payment Event of Default), interest shall accrue at a per annum
rate of 2 percent on the amount of the scheduled principal payment that is past
due. During any period in which a Payment Event of Default has occurred and is
continuing, interest at a per annum rate of 2 percent shall accrue on the
aggregate amount of all unpaid scheduled principal payments. If any person,
legal entity or “group” (within the meaning of the U.S. Securities and Exchange
Act) acquires a majority of the voting shares of RPMI, the Trust may, upon prior
written notice to RPMI, accelerate all outstanding principal and accrued
interest under the Note.

5. If the Effective Date of the Plan does not occur prior to October 31, 2015
(the “Interest Trigger Date”), the aggregate funding amount of $795 million
shall be deemed to accrue simple interest at the rate of 3.45 percent per annum
from and after the Interest Trigger Date through the Effective Date. Such deemed
accrued interest shall be added to each of the funding amounts described in
Section B.2 above based on the proportion of each funding amount to the total
funding amount.

6. The Debtors and Republic, together with the Committee and the FCR, will seek
authority from the Bankruptcy Court to authorize the Debtors and Republic to pay
up to $1 million in the aggregate, without further application or court order,
to trust representatives and professionals identified by the Committee and the
FCR. Such funds shall be used to compensate the representatives and
professionals for services performed and expenses incurred by them in ensuring
that the Trust becomes fully operational as soon as possible after the Effective
Date. Such authority will be sought by motion, which shall be filed with the
Bankruptcy Court within 30 days after the execution of this Term Sheet. Subject
to any requirements imposed by the Bankruptcy Court, all fees and expenses of
such Trust representatives and professionals approved by the Committee and the
FCR shall be paid within 30 days after submission of an invoice to the Debtors
and Republic.

 

  C. Permanent Channeling Injunction, Settlement, and Release of Estate Claims

1. The Plan shall be confirmed pursuant to section 524(g) of the Bankruptcy
Code. The Confirmation Order will permanently and forever stay, restrain, and
enjoin any entity4 from taking any action under any legal or equitable theory
for the purpose of directly or indirectly collecting, recovering or receiving
payment of, on or with respect to any Asbestos Personal Injury Claim from any
Protected Party (as such term is defined below). All Asbestos Personal Injury
Claims shall be channeled to the Trust for resolution pursuant to a trust
agreement and asbestos personal injury trust distribution procedures, which
agreement and procedures shall be (a) acceptable in all respects to the
Committee and the FCR and (b) consistent with section 524(g) of the Bankruptcy
Code and the terms of the Plan.

 

 

4  The term “entity” is defined in the same manner as such term is defined in
the Bankruptcy Code.

 

-4-



--------------------------------------------------------------------------------

2. The Plan will provide that the Trust will protect, defend, indemnify and hold
harmless each Protected Party from and against any Asbestos Personal Injury
Claim. The Trust shall have all defenses, cross-claims, offset and recoupment
rights, as well as rights of indemnification, contribution, subrogation and
similar rights, regarding Asbestos Personal Injury Claims that any Debtor or
Protected Party has under applicable law.

3. “Asbestos Personal Injury Claims” shall mean any and all claims, commitments,
obligations, suits, judgments, damages (whether compensatory, exemplary,
punitive or otherwise), demands, debts, causes of action and liabilities of any
kind or nature, of or against either of the Debtors, Republic, or any Protected
Party, to the full extent of the Debtors’ and Republic’s liability, whether
liquidated or unliquidated, fixed or contingent, direct or indirect, disputed or
undisputed, matured or unmatured, known or unknown, foreseen or unforeseen, now
existing or hereafter arising, in law, equity or otherwise (including without
limitation under piercing the corporate veil, alter ego, successor liability,
fraudulent conveyance, conspiracy, enterprise liability, market share, joint
venture, loss of consortium, medical monitoring, wrongful death, survivorship,
or any legal or equitable theory) (collectively, “Claims”), relating to death,
bodily injury, sickness, disease, emotional distress, fear of cancer, medical
monitoring or other personal injuries (whether physical, emotional or otherwise)
arising out of, based upon or resulting from, directly or indirectly, in whole
or in part, the presence of or exposure to asbestos or asbestos-containing
products or things designed, marketed, manufactured, fabricated, constructed,
sold, supplied, produced, installed, maintained, serviced, specified, selected,
repaired, removed, replaced, released, distributed, or in any other way made
available, or present at any premises owned, leased, occupied or operated, by
either of the Debtors or Republic or any other entity for whose products, acts,
omissions, business, or operations (collectively, “Conduct”) either of the
Debtors or Republic has liability or is alleged to have liability, to the extent
arising, directly or indirectly, from Conduct of the Debtors or Republic
(including Conduct of any other entity, including the Reardon Company, for whose
Conduct the Debtors or Republic have or are alleged to have liability, to the
extent of the Debtors’ or Republic’s liability for such Conduct), including
without limitation (a) any and all Asbestos Personal Injury Indirect Claims (as
such term is defined below) and (b) any and all Claims under agreements entered
into by or on behalf of the Debtors and/or Republic prior to the petition date
in settlement of Asbestos Personal Injury Claims. For the purpose of this
definition, Asbestos Personal Injury Claims shall not include any claim by any
present or former employee of either of the Debtors or Republic for benefits
under a policy of workers’ compensation insurance or for benefits under any
state or federal workers’ compensation statute or other statute providing
compensation to an employee from an employer. For avoidance of doubt, an
Asbestos Personal Injury Claim includes any Claim that seeks to impose liability
upon a Protected Party for, or to satisfy in whole or in part, an Asbestos
Personal Injury Claim, based upon such doctrines as piercing the corporate veil,
agency, alter ego, fraudulent conveyance, or successor liability5.

 

 

5  The Parties agree that Asbestos Personal Injury Claims will not include any
liability of the Affiliates for their own asbestos or asbestos-containing
products.

 

-5-



--------------------------------------------------------------------------------

4. Subject to the caveat in the second sentence of this paragraph, “Asbestos
Personal Injury Indirect Claims” shall mean any and all Claims for contribution,
reimbursement, subrogation or indemnification, or any other indirect or
derivative recovery, on account of or with respect to any Asbestos Personal
Injury Claim. Notwithstanding the foregoing, any claims of the Protected Parties
under the indemnification described in section C.2 above shall not be treated as
an Asbestos Personal Injury Indirect Claim or an Asbestos Personal Injury Claim,
and the Trust shall pay such Protected Party claims in full.

5. “Protected Party” shall mean any of the following parties:

a) The Debtors, the reorganized Debtors, Republic, reorganized Republic, and any
affiliates of the foregoing as listed on Exhibit A to this Term Sheet
(collectively, the “Affiliates”), including without limitation RPMI;

b) Current and former directors, officers, and employees of the Debtors and the
reorganized Debtors, Republic and reorganized Republic, and the Affiliates,
including without limitation RPMI, solely in their capacity as such;

c) As of the date of execution of this Term Sheet, current and former
shareholders of the Debtors, Republic, and the Affiliates, including without
limitation RPMI, solely in their capacity as such;

d) Current and former legal, accounting and tax advisors of the Debtors and the
reorganized Debtors, and Republic and reorganized Republic, and the Affiliates,
including without limitation RPMI, solely in their capacity as such;

e) Entities that, pursuant to the Plan or on or after the Effective Date, become
a direct or indirect transferee of, or successor to, any assets of any Debtor or
reorganized Debtor, Republic or reorganized Republic, or the Trust, but only to
the extent that liability is asserted to exist by reason of such entity becoming
such a transferee or successor;

f) Entities that, pursuant to the Plan or on or after the Effective Date, make a
loan to any Debtor or reorganized Debtor, Republic or reorganized

 

-6-



--------------------------------------------------------------------------------

Republic, or the Trust or to a successor to, or transferee of, any assets of any
Debtor or reorganized Debtor, Republic or reorganized Republic, or the Trust,
but only to the extent that liability is asserted to exist by reason of it
becoming such a lender;

g) Entities that are alleged to be directly or indirectly liable for the conduct
of, claims against, or demands on any Debtor or reorganized Debtor, Republic or
reorganized Republic, or the Trust to the extent that such alleged liability
arises by reason of one or more of the following:

(1) Such entity’s ownership of a financial interest in any Debtor, reorganized
Debtor, Republic or reorganized Republic, any past or present affiliate of any
them, or any predecessor in interest of any of them;

(2) Such entity’s involvement in the management of any Debtor, reorganized
Debtor, Republic or reorganized Republic, or any predecessor in interest of any
of them;

(3) Such entity’s service as an officer, director or employee of any Debtor,
reorganized Debtor, Republic or reorganized Republic, any past or present
affiliate of any of them, or any predecessor in interest of any of them, or any
entity that owns or at any time has owned a financial interest in any Debtor,
reorganized Debtor, Republic or reorganized Republic, any past or present
affiliate of any of them, or any predecessor in interest of any of them;

(4) Such entity’s provision of insurance to any Debtor, reorganized Debtor,
Republic or reorganized Republic, any past or present affiliate of any of them,
or any predecessor in interest of any of them, or any entity that owns or at any
time has owned a financial interest in any Debtor, reorganized Debtor, Republic
or reorganized Republic, any past or present affiliate of any of them, or any
predecessor in interest of any of them; and

(5) Such entity’s involvement in a transaction changing the corporate structure,
or in a loan or other financial transaction affecting the financial condition,
of any Debtor, reorganized Debtor, Republic or reorganized Republic, any past or
present affiliate of any of them, any predecessor in interest of any of them, or
any entity that owns or at any time has owned a financial interest in any
Debtor, reorganized Debtor, Republic or reorganized Republic, any past or
present affiliate of any of them, or any predecessor in interest of any of them.

6. The Plan shall also contain a settlement of all estate claims the Debtors and
Republic have or may have against the Protected Parties, including RPMI and,

 

-7-



--------------------------------------------------------------------------------

in the Debtors’ chapter 11 cases, the other parties from whom tolling agreements
have been obtained, including without limitation those based upon a legal or
equitable theory of liability in the nature of veil piercing, alter ego,
successor liability, vicarious liability, fraudulent transfer, malpractice,
breach of fiduciary duty, waste, fraud, conspiracy or otherwise, and the Plan
and the confirmation order shall provide for a full release of such claims
against all such parties. To be treated as a Protected Party and a party to the
foregoing settlement, each party that previously executed a tolling agreement
must, if necessary to extend such tolling agreement through the Effective Date,
amend its tolling agreement (the terms of such amendment shall be reasonably
acceptable to the Parties) to provide for an extension of the tolling period
through 30 days after the termination of this Term Sheet or, if the Term Sheet
is not terminated, the occurrence of the Effective Date.

 

  D. Certain Matters Relating to the Plan

1. Republic will file its own chapter 11 case in the Bankruptcy Court, and such
case will be jointly administered with the Debtors’ bankruptcy cases.

2. The Parties agree that it is appropriate for (a) the Committee, its counsel
and advisors to represent current asbestos personal injury claimants of Republic
and (b) the FCR, his counsel and advisors to represent future asbestos personal
injury claimants of Republic. The Parties further agree that it is appropriate
for the Debtors’ counsel and advisors to represent Republic.

3. The Parties agree to jointly seek and/or support the appointment of the
Committee and the FCR as the official asbestos claimants’ committee and the
court-appointed future claimants’ representative, respectively, in Republic’s
bankruptcy case. Similarly, the Parties agree to jointly seek and/or support
Bankruptcy Court approval of the counsel and advisors to the Committee, the FCR
and the Debtors as the counsel and advisors to the Committee, the FCR, and
Republic, respectively, in the Republic bankruptcy case.

4. Counsel for the Debtors, the Committee, and the FCR will work cooperatively
in making any necessary disclosures in the Debtors’ bankruptcy cases with
respect to their roles and the roles of other advisors in connection with the
resolution of Asbestos Personal Injury Claims against Republic.

5. The Debtors and Republic, with the support of the Committee and the FCR, will
seek authority to set a bar date for claims other than Asbestos Personal Injury
Claims. Such bar date shall be no later than 10 days prior to the date of the
confirmation hearing. To eliminate any possibility of a delay of the Effective
Date, the Plan will specifically provide that confirmation and the Effective
Date will occur irrespective of whether any claims allowance process or
litigation has been completed.

6. Asbestos Personal Injury Claims against Republic shall be (a) channeled to
the Trust, (b) included in the trust distribution procedures applicable to the
Debtors’ current and future asbestos personal injury claimants, and (c) entitled
to be evaluated for distribution by the Trust.

 

-8-



--------------------------------------------------------------------------------

7. Except for the class or classes of holders of Asbestos Personal Injury
Claims, all classes of allowed claims and interests against or in the Debtors or
Republic will be passed through, reinstated or paid in full in cash with any
applicable interest. To the extent the Debtors or Republic and any creditor
thereof cannot reach agreement with respect to interest, the Bankruptcy Court
shall adjudicate the issue.

8. The Plan shall include the plans of reorganization for the Debtors and
Republic, and the Effective Date of the Plan shall be conditioned on the
effective date of the plan of reorganization for NMBFil. The disclosure
statement related to the Plan shall likewise include appropriate disclosure with
respect to the Debtors and Republic, and the solicitation procedures shall
include claimants and creditors of the Debtors and Republic.

9. The Parties will work cooperatively to include in the Plan terms, provisions,
and conditions that (a) will effectuate the agreements contained in this Term
Sheet, (b) satisfy the requirements of section 524(g) of the Bankruptcy Code,
and (c) are otherwise determined to be appropriate or necessary. The Parties
agree that the Debtors and Republic will assume responsibility for drafting the
Plan, the disclosure statement and any other documents related to the Plan and
disclosure statement other than any documents associated with the Trust. The
Parties further agree that the Committee and the FCR will assume responsibility
for drafting all documents associated with the Trust, including without
limitation the trust agreement and the trust distribution procedures. The final
forms of the Plan, the disclosure statement and all other documents related to
the Plan drafted by the Debtors and Republic must be reasonably acceptable to
the Parties.

10. On the Effective Date or as soon thereafter as is practicable, the Debtors
and Republic shall transfer, or cause to be transferred, to the Trust the books
and records of the Debtors and Republic that are necessary for the defense of
Asbestos Personal Injury Claims, including without limitation the historical
asbestos personal injury claims database maintained by the Debtors and Republic,
deposition transcripts, product identification evidence, claims settlement and
payment information, and indexes and summaries relating to any such documents.

11. The Parties will work cooperatively to provide appropriate due process for
all known and unknown creditors and claimants of the Debtors.

12. RPMI may not assert any claim against the Trust for contribution,
reimbursement, subrogation or indemnification on account of or with respect to
(a) any asbestos personal injury claim paid by the Debtors, Republic and/or RPMI
prior to the petition dates in the Debtors’ and Republic’s bankruptcy cases and
(b) the funding of the Trust by the Debtors, Republic, or RPMI as contemplated
in Part B of this Term Sheet.

 

-9-



--------------------------------------------------------------------------------

13. The Plan and the Confirmation Order shall provide for a full release of any
claims the Debtors, Republic or RPMI may have against (a) asbestos personal
injury claimants who received payments in respect of their claims from the
Debtors, Republic, RPMI, or any predecessor or affiliate of the Debtors,
Republic or RPMI prior to the respective petition dates and (b) their
professionals (but only with respect to their representation of or work for the
claimants in connection with such payments), including without limitation claims
or causes of action to recover preferences or fraudulent conveyances, to the
fullest extent permitted by applicable law.

14. To the fullest extent permitted by applicable law, the Plan and the
Confirmation Order shall (a) provide for a full release by claimants and
creditors of the Debtors and Republic who vote in favor of the Plan of all
claims arising on or before the Effective Date that such claimants and creditors
may have against the Parties and their professionals (acting in such capacity)
and (b) exculpate the Parties and their professionals (acting in such capacity)
from any liability to any entity for any act taken or omitted to be taken in
connection with the Plan, the disclosure statement, or any document created or
entered into in connection with the Plan.

 

  E. Cooperation, Confidentiality, and Settlement

1. The Parties shall use their commercially reasonable best efforts to support
prompt confirmation and consummation of the Plan with the terms described above,
and to not directly or indirectly support efforts by other parties to oppose
prompt confirmation of the Plan.

2. After the execution of this Term Sheet, the Parties will, as necessary, seek
a stay or continuance of all matters relating to (a) the estimation appeal,
(b) the asbestos claims bar date, and (c) the pending disclosure statements and
plans of reorganization until the occurrence of the Effective Date or the
termination of this Term Sheet. Further, during the same time period, the
Parties shall not take any action with respect to the alleged estate claims or
any other claim against RPMI or any of the Protected Parties, except that such
prohibition shall not apply to any Protected Party that fails to amend its
tolling agreement as contemplated in section C.6 of this Term Sheet.

3. The Parties shall treat all negotiations regarding this Term Sheet as
confidential. Without the prior written consent of all the Parties and until
such time as the Term Sheet is publicly disclosed by RPMI as provided below,
neither the contents nor the existence of this Term Sheet shall be disclosed by
any Party, either orally or in writing, except to its members, directors,
officers, employees, legal counsel, financial advisors, accountants and clients
on a confidential basis, when necessary to comply with court orders or
Securities and Exchange Commission reporting requirements, or in an action to
enforce the terms and conditions of the Term Sheet itself. In addition, RPMI
may, in its sole discretion, disclose this Term Sheet or the terms of this Term
Sheet (a) to potential financing

 

-10-



--------------------------------------------------------------------------------

sources; (b) as it determines is necessary to comply with its disclosure
obligations under the federal securities laws, Securities and Exchange
Commission regulations thereunder and the rules and regulations of the New York
Stock Exchange, including, without limitation, the issuance of a press release
and a Form 8-K filing upon full execution of this Term Sheet, participation in
an investor conference call subsequent to the issuance of the press release to
discuss the terms and conditions of this Term Sheet (and the preparation of
related presentation materials); and (c) as it determines is necessary to obtain
Bankruptcy Court or District Court, as applicable, approval of the Term Sheet
and the Plan, as set forth herein, or to otherwise comply with or as otherwise
may be necessary to permit its directors and officers to fulfill their fiduciary
duties. RPMI will provide counsel to the Committee and counsel to the FCR an
opportunity to review any press release relating to this Term Sheet prior to its
issuance.

4. Further, without the prior written consent of all the Parties, the contents
of any documents contemplated hereby shall not be disclosed by any Party, either
orally or in writing, except to its members, directors, officers, employees,
legal counsel, financial advisors, accountants and clients on a confidential
basis, when necessary to comply with court orders, when required to commence or
proceed with approval and consummation of the settlement in the Bankruptcy Court
or the District Court or, in RPMI’s case only, when necessary to comply with its
disclosure obligations under the federal securities laws, Securities and
Exchange Commission regulations thereunder and the rules and regulations of the
New York Stock Exchange. The contents of these documents shall be used solely
for the purpose of consummating the settlement contemplated hereunder. Any
members, directors, officers, employees, legal counsel, financial advisors,
accountants and clients receiving the information shall similarly maintain the
confidentiality of the contents of any documents contemplated hereby upon the
same terms, and use these contents solely for the purpose of consummating the
settlement contemplated hereunder.

5. Neither this Term Sheet nor the settlement set forth herein constitutes, and
shall not be construed, interpreted or otherwise read to constitute any
admission by (a) either of the Debtors, Republic or RPMI, or (b) the Committee,
the Committee Members’ Counsel or the FCR.

6. This Term Sheet and the settlement set forth herein shall be governed by the
laws of the state of Delaware.

7. This Term Sheet may be amended only by written agreement executed by all the
Parties.

8. This Term Sheet may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any Party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

 

-11-



--------------------------------------------------------------------------------

  F. Termination of the Term Sheet

1. This Term Sheet may be terminated at any time by the written agreement of all
the Parties.

2. Unless all the Parties consent in writing to extend such date (and such
consent shall not be unreasonably withheld), this Term Sheet shall also
automatically terminate if the Plan is not filed by October 31, 2014.

3. Upon a termination under sections F.1 or F.2 above, the Term Sheet shall be
of no further force or effect.

 

  G. Execution Date

This Term Sheet is executed as of July 26, 2014.

 

-12-



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:

 

SPHC By:  

/s/ Stephen J. Knoop

Name:   Stephen J. Knoop Title:   Chairman and CEO BONDEX By:  

/s/ Stephen J. Knoop

Name:   Stephen J. Knoop Title:   Chairman and CEO REPUBLIC By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Secretary RPMI By:  

/s/ Frank C. Sullivan

Name:   Frank C. Sullivan Title:   Chairman and CEO THE COMMITTEE By:  

/s/ Natalie D. Ramsey

Name:   Natalie D. Ramsey Title:   Counsel to the Official Committee of Asbestos
Personal Injury Claimants

 

-13-



--------------------------------------------------------------------------------

THE FCR By:  

/s/ Eric D. Green

Name:   Eric D. Green Title:   Legal Representative for the Future Claimants THE
COMMITTEE MEMBERS’ COUNSEL James L. Ferraro, Esq., The Ferraro Law Firm, P.A.,
on behalf of Myron Butler By:  

/s/ James L. Ferraro

Name:   James L. Ferraro Title:   President

Robert E. Paul, Esq., Paul Reicht & Myers, P.C.,

on behalf of Deborah Papaneri as representative for the Estate of Charles
Papaneri

By:  

/s/ Robert E. Paul

Name:   Robert E. Paul Title:   President of Paul, Reich & Myers, P.C. Bruce E.
Mattock, Esq, Goldberg, Persky & White, P.C., on behalf of James L. Mongolluzzo
By:  

/s/ Bruce E. Mattock

Name:   Bruce E. Mattock Title:   Shareholder/Treasurer Jeffrey B. Simon, Esq.,
Simon Greenstone Panatier Bartlett, PC, on behalf of Roy and Wanda Leggett By:  

/s/ Jeffrey Simon

Name:   Jeffrey Simon Title:   Shareholder

 

-14-



--------------------------------------------------------------------------------

Ethan Early, Esq., The Early Law Firm, LLC, on behalf of Antonietta DiMeglio By:
 

/s/ Ethan Early

Name:   Ethan Early Title:   Member Constantine Paul Venizelos, Esq., Kelly &
Ferraro LLP, on behalf of Lloyd H. Lohr By:  

/s/ Constantine Venizelos

Name:   Constantine Venizelos Title:   Attorney Peter A. Kraus, Esq., Waters &
Kraus, LLP, on behalf of David A. Kalil By:  

/s/ Peter A. Kraus

Name:   Peter A. Kraus Title:   Managing Partner John Barry Julian, Esq., Gori
Julian & Assoc., P.C., on behalf of Victor Dillbeck By:  

/s/ John Barry Julian

Name:   John Barry Julian, by Wendy M. Julian Title:   Attorney, Gori Julian &
Associates Robert W. Phillips, Esq., Simmons Hanly Conroy LLC, on behalf of
Charles A. Wilson By:  

/s/ Robert W. Phillips

Name:   Robert W. Phillips Title:   Counsel for Charles A. Wilson

 

-15-



--------------------------------------------------------------------------------

John D. Cooney, Esq., Cooney & Conway, on behalf of Zdenek Machalka, who serves
as Chair of the Asbestos Personal Injury Committee By:  

/s/ John D. Cooney

Name:   John D. Cooney Title:   Chair Brian T. Fitzpatrick, Esq., Belluck & Fox,
LLP, on behalf of David Eggers as representative for the Estate of Jane Young
By:  

/s/ Brian T. Fitzpatrick

Name:   Brian T. Fitzpatrick Title:   Counsel to David Eggers

 

-16-